                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    BRUNO RIBEIRO DE ALMEIDA,                         No. 3:21-CV-00347

                 Petitioner,                          (Judge Brann)

         v.                                           (Chief Magistrate Judge Mehalchick)

    CLAIR DOLL, et al.,

                 Respondents.

                                           ORDER

                                        MAY 13, 2021

        Bruno Ribeiro De Almeida, a detainee of the United States Department of

Homeland Security, Immigration and Customs Enforcement, filed this 28 U.S.C.

§ 2241 petition seeking his release from federal custody.1 In March 2021, De

Almeida submitted a notice of voluntary dismissal and, based upon that notice, on

March 16, 2021, Chief Magistrate Judge Karoline Mehalchick issued a Report and

Recommendation recommending that the § 2241 petition be deemed withdrawn.2 No

timely objections have been filed to this Report and Recommendation.

        Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.3 Regardless of whether timely



1
     Doc. 1.
2
     Docs. 5, 6.
3
     Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
     (3d Cir. 1987) (explaining that court should in some manner review recommendations
     regardless of whether objections were filed).
objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.4 After

reviewing the record, the Court finds no error in Chief Magistrate Judge

Mehalchick’s recommendation that the § 2241 petition be deemed withdrawn.

Accordingly, IT IS HEREBY ORDERED that:

    1.     Chief     Magistrate     Judge      Karoline    Mehalchick’s    Report   and

           Recommendation (Doc. 6) is ADOPTED;

    2.     De Almeida’s 28 U.S.C. § 2241 petition (Doc. 1) is deemed withdrawn and

           is DISMISSED without prejudice; and

    3.     The Clerk of Court is directed to CLOSE this case.



                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               2
